DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-13, and 15-22 are pending per Applicant’s 12/15/2021 submission to the Office.  Claims 1, 10, 17, 19  are amended. Claims 7 and 14 are cancelled. Claims 21 and 22 are newly added.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 818 and 821 of fig.8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant's arguments filed with respect 35 USC 101 rejections of the previous Office action are directed towards newly added limitations that are fully addressed in the updated rejection.

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the 35 USC 102/103 rejection of the previous Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity, mathematical concepts, and  mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-6, 8, 9 and 21 are to a method (process), claims 10-13, 15, 16, and 22 are to a system (machine) and claims 17-20 are to computer program product (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract ideas of organizing human activity, mathematical concepts, and  mental processes. 
Where certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
Where mathematical concepts are mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
Where mental processes relates to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method comprising: 
receiving, by a computing system, a Material Requisition Plan (MRP) identifying a product to be procured by a manufacturer; 
selecting, by the computing system, a list of suppliers of the product based on the MRP; 
identifying, by the computing system, a pre-defined number of top-ranked suppliers from the list of suppliers based on evaluation of each supplier in the list using a first machine learning (ML) model, wherein the first model is trained based on a plurality of business features; and
determining, by the computer system, a supplier-specific Total Available Material (TAM) percentage for the MRP for each of the top-ranked suppliers using a second ML model, wherein the second model is trained based on supplier-specific evaluations, supplier-specific MPRs and supplier-specific TAM percentages.    

The claims are to supplier selection and determining the supplier’s total available inventory (material) falls in to all the Court’s articulated abstract categories buckets.
The crux of the invention is to identifying suppliers for a product based on their ranking and determining their inventory (total available material).  The claim is directed to commercial interactions between a company and supplier – a business relationship.  Claims directed to commercial interaction such as the one claimed fall in to the abstract category of certain methods of organizing human activity.
The claims use a machine learning model to determine a pre-defined number of top-ranked suppliers  and supplier-specific total available material percentage for a materials requisition plan from the suppliers.  The claimed invention applies trained model to known data to return the desired results. This is found to simply be an exercise in complex math, which is an abstract idea, because the results are not used to further improve the method for the next time the model is used.
Finally, the claims are directed to the identification of a pre-defined number of top-ranked suppliers  and supplier-specific total available material percentage for a material requisition plan for each of the top-ranked suppliers is akin to the type of judgement a user can do in their mind or with the aid of a machine.  Similar using a machine learning module is akin to the type of evaluation a user may do with aid of a 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The receiving step is interpreted to be insignificant pre-solution activity of data gathering.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of 
The computer system is found to be general-purpose in nature, see instant spec. [8] and [61].  The computer system is well-understood, routine, conventional in the art.  The computer system components do not provide practical application to the identified abstract idea. 
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic 
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above, the additional steps are found to be insignificant extra solution activity.  The claimed elements when considered individually or in the ordered combination are not found to be sufficiently more than the identified abstract idea. Again as stated above the claimed computer system is found to be general-purpose in nature, see instant spec. [8] and [61]; thus is not significantly more than the abstract idea
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-13, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims have been amended to include the limitations of 
determining, by the computer system, a supplier-specific Total Available Material (TAM) percentage for the MRP for each of the top-ranked suppliers using a second ML model, wherein the second model is trained based on supplier-specific evaluations, supplier-specific MPRs and supplier-specific TAM percentages.

It is unclear how the method determines supplier-specific Total Available Material (TAM) using a model that uses the supplier-specific Total Available Material (TAM) as one of it variables. For purposes of examination it is assumed the claim should read
determining, by the computer system, a supplier-specific Total Available Material (TAM) percentage for the MRP for each of the top-ranked suppliers using a second ML model, wherein the second model is trained based on supplier-specific historic/prior ] supplier-specific TAM percentages.

Marginal support for this interpretation of the claim can be found in the instant specification [6] and fig. 9. The dependent claims do not clarify the issues raised above; therefore these claims are rejected for the same reasons given above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jacobs et al (US Pat 10,803,501 B1) teaches  a response may include ten companies listed in supplier database 140 that are capable of accepting RFPs and information associated with some or each, such as one or more primary keys, supplier names, workable materials, capabilities, available processes, and/or ratings, among others.
Katz et al (US 7,870,012 B2) teaches a method for assisting a user with procurement decisions, sourcing decisions and strategic sourcing decisions in an enterprise is disclosed. The method implements a plurality of software modules in a logical workflow process based on the results of integrating and analyzing data. The workflow process provides a plurality of steps for discovering data, analyzing data, alerting the user about the data, recommending actions to the user based on the data, and executing those actions. The workflow process is based on a Value Chain Intelligence (VCI) system, which integrates and analyzes internal data from enterprises and external data from suppliers, 
Scolnik et al (US Pub 2002/0007333 A1) teaches a system that qualifies potential suppliers using an algorithm that scores suppliers on factors relevant to the buyer such as cost, quality, and timing of delivery.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623